Hofstadter, J. (dissenting in part).
I concur in the reversal of the judgment and orders since it was error to determine summarily and as matter of law that, when the plaintiff signed the stop-payment order on the defendant’s form, there was no freedom of contract. I think, however, that at this time we should confine ourselves to the ruling that issues requiring a trial are present. There is the basic issue whether the plaintiff is chargeable with notice of the various rules and regulations invoked by the defendant sufficiently to bind him contractually either independently of or together with the stop-payment order. If a contract is found, the issue remains whether the payment of the stopped check was due to error or inadvertence or due to negligence. Only if it is found that the defendant was negligent, *114will the court be called upon to say whether the attempted exoneration from liability for negligence is contrary to public policy. These many issues, some of fact, some of law, are all interwoven. Until the issues have been resolved by trial the court should withhold the expression of opinion on the important questions posed by this case. Though I concur in the result, reached by the majority of the court, I am, for the reasons stated, unable to join in the opinion.
Steuer, J., concurs; Hoestadter, J., dissents in part in opinion.
Judgment and orders reversed, etc.